June 09, 2006


Mr. Greg White
Naman, Howell, Smith & Lee LLP
P.O. Box 1470
Waco, TX 76701
Mr. Thomas B. Cowart
Law Offices of Windle Turley, P.C.
6440 North Central Expwy., Suite 1000
Dallas, TX 75206

RE:   Case Number:  05-0299
      Court of Appeals Number:  10-00-00373-CV
      Trial Court Number:  98-3075-1

Style:      FLOYD E. JERNIGAN, M.D.
      v.
      MARIE LANGLEY, INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE OF
      JOHN LANGLEY AND MARIAH LANGLEY, A MINOR

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.  Pursuant to Texas  Rule
of Appellate Procedure 59.1, after granting  the  petition  for  review  and
without hearing oral argument, the Court  reverses  the  court  of  appeals'
judgment  and  dismisses  with   prejudice   respondent's   claims   against
petitioner.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Joe Johnson |
|   |Ms. Sharri      |
|   |Roessler        |